DETAILED ACTION
Response to Amendments
The amendment filed on 10/24/2022 has been entered.  
Claims 21-35 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 30, the limitation “a first lateral edge” is vague and unclear because there is already a first lateral edge in claim 21 on which claim 30 depends. In order to prosecute the application Examiner assume the second lateral edges are the same.
Regarding claim 30, the limitation “a second lateral edge” is vague and unclear because there is already a first lateral edge in claim 21 on which claim 30 depends. In order to prosecute the application Examiner assume the second lateral edges are the same.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20040232195 of Shelton, IV et al. (henceforth Shelton). In view of USPGP# 20070027469 of Smith et al. (henceforth Smith).
Regarding claim 21, Shelton teaches an end effector assembly (Shelton: 12) for use with a surgical stapling instrument (Shelton: 10), wherein said end effector assembly comprises:
an anvil (Shelton: 18); and
a staple cartridge (Shelton: 37), comprising:
	a proximal end (Shelton: top end of 37 in fig. 11);
	a distal end (Shelton: bottom end of 37 in fig. 11);
	a longitudinal slot (Shelton: 49) extending from said proximal end toward said distal end (Shelton: see fig. 11);
	a first lateral edge (Shelton: see annotated and zoomed fig. 10);
	as second lateral edge (Shelton: see annotated and zoomed fig. 10), 
a planar proximal portion (Shelton: see annotated and zoomed fig. 10) comprising a first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10) extending along a first plane (Shelton: see annotated and zoomed fig. 10, plane of the first tissue supporting surface), (Shelton: see annotated and zoomed fig. 10);
a plurality of staple cavities (Shelton: 204) defined within said proximal portion;
a sloped nose (Shelton: see annotated and zoomed fig. 10) positioned distal to said second tissue-supporting surface.
Shelton is silent on a planar distal portion comprising a second tissue-supporting surface  extending along a second plane, wherein said planar distal portion extends from said first lateral edge to said second lateral edge, wherein said second plane is substantially parallel to said first plane, wherein said distal portion is positioned distal to said longitudinal slot, wherein said distal portion does not comprise staple cavities, wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned, wherein said end effector assembly is configurable in an open configuration and a closed configuration, wherein a tissue gap is defined between said anvil and said staple cartridge when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance is defined between said first tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, wherein a second tissue gap distance is defined between said second tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance.
Smith teaches a similar end effector assembly (Smith: 1) comprising an anvil (Smith: 20) and a staple cartridge (Smith: 100), said staple cartridge comprising a proximal end (Smith: see annotated fig. 1); a distal end (Smith: see annotated fig. 1); a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end; a first lateral edge (Smith: right edge as shown in fig. ); as second lateral edge, a planar proximal portion (Smith: see annotated fig. 1) comprising a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100), wherein said planar proximal portion extends from said first lateral edge to said second lateral edge (Smith: see annotated fig. 1); a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165) defined within said proximal portion; a planar distal portion (Smith: see annotated fig. 1) comprising a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said planar distal portion extends from said first lateral edge to said second lateral edge (Smith: see annotated fig. 1)  wherein said second plane is substantially parallel to said first plane (Smith: see annotated fig. 1), wherein said distal portion is positioned distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19, para 0136), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said anvil and said staple cartridge when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil).
It would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to modify end effector assembly of Shelton with the addition of a second tissue supporting surface as taught by Smith in order to provide a smooth transition for the tissue between the distal free/open end of the cartridge which can reduce the chance of damage to the tissue during clamping and unclamping.
The combination of Shelton and Smith teaches a wall (Shelton: sidewall that extends between the two portions as annotated and zoomed fig. 10) extending between said planar proximal portion and said planar distal portion.

Regarding claim 22, Shelton teaches an end effector assembly (Shelton: 12) for use with a surgical stapling instrument (Shelton: 10), wherein said end effector assembly comprises:
an anvil (Shelton: 18); and
a staple cartridge (Shelton: 37), comprising:
a proximal end (Shelton: top end of 37 in fig. 11);
	a distal end (Shelton: bottom end of 37 in fig. 11);
	a longitudinal slot (Shelton: 49) extending from said proximal end toward said distal end;
	a first lateral end (Shelton: see annotated and zoomed fig. 10);
	a second lateral end (Shelton: see annotated and zoomed fig. 10), wherein said second lateral end is positioned on an opposing side of said  longitudinal slot as said first lateral end (Shelton: see annotated and zoomed fig. 10);
a first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10) extending along a first plane (Shelton: see annotated and zoomed fig. 10, plane of the first tissue supporting surface), wherein said first tissue-supporting surface extends form said first lateral side to said second lateral side (Shelton: see annotated and zoomed fig. 10);
a plurality of staple cavities (Shelton: 204), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10);
	a sloped nose (Shelton: see annotated and zoomed fig. 10) positioned distal to said distal portion.

Shelton is silent on a second tissue-supporting surface extending along a second plane, wherein said second tissue-supporting surface extends from said first lateral side to said second lateral side, wherein said first plane extends substantially parallel to said second plane, wherein said second tissue-supporting surface does not comprise staple cavities defined therein, wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface, wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned, wherein said end effector assembly is configurable in an open configuration and a closed configuration, wherein a tissue gap is defined between said staple cartridge and said anvil when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance is defined between said first tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, wherein a second tissue gap distance is defined between said second tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance.
Smith teaches an end effector assembly (Smith: 1) for use with a surgical stapling instrument (Smith: 2), wherein said end effector assembly comprises: an anvil (Smith: 20); and a staple cartridge (Smith: 100), comprising: a proximal end (Smith: see annotated fig. 1);	a distal end (Smith: see annotated fig. 1); a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end; a first lateral end (Smith: see annotated fig. 1); a second lateral end (Smith: see annotated fig. 1), wherein said second lateral end is positioned on an opposing side of said  longitudinal slot as said first lateral end (Smith: see annotated fig. 1); a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100), wherein said first tissue-supporting surface extends form said first lateral side to said second lateral side (Smith: see annotated 1); a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165); a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second tissue-supporting surface extends from said first lateral side to said second lateral side (Smith: see annotated fig. 1) wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19,  para 0136), wherein a tissue gap (Holsten: see annotated fig. 30, the gap between anvil 1340 and cartridge 1310 as shown in fig. 30) is defined between said staple cartridge and said anvil when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.
It would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to modify end effector assembly of Shelton with the addition of a second tissue supporting surface as taught by Smith in order to provide a smooth transition for the tissue between the distal free/open end of the cartridge which can reduce the chance of damage to the tissue during clamping and unclamping.

Regarding claim 23, Shelton teaches a surgical stapling instrument (Shelton: 10), comprising:
an elongate shaft (Shelton: 23); and
an end effector (Shelton: 12) extending distally from said elongate shaft, wherein said end effector is configurable in an open configuration (Shelton: fig. 2) and a closed configuration (Shelton: fig. 14), and wherein said end effector comprises:
an anvil (Shelton: 18); and
a staple cartridge (Shelton: 37), comprising:
a proximal end (Shelton: top end of 37 in fig. 11);
	a distal end (Shelton: bottom end of 37 in fig. 11);
	a longitudinal slot (Shelton: 49) extending from said proximal end toward said distal end;
a first lateral edge (Shelton: see annotated and zoomed fig. 10);
a second lateral edge (Shelton: see annotated and zoomed fig. 10);
a cartridge deck (Shelton: see annotated and zoomed fig. 10), comprising:
a first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10) extending between said first lateral edge and said second lateral edge (Shelton: see annotated and zoomed fig. 10) along a first plane (Shelton: see annotated and zoomed fig. 10, plane of the first tissue supporting surface);
a plurality of staple cavities (Shelton: 204), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Shelton: see annotated and zoomed fig. 10, plane of the first tissue supporting surface); and
a sloped nose (Shelton: see annotated and zoomed fig. 10) positioned distal to said second tissue-supporting surface.

Shelton is silent on a second tissue-supporting surface extending between said first lateral edge and said second lateral edge along a second plane, wherein said first plane extends substantially parallel to said second plane, wherein said second-tissue supporting surface is distal to said longitudinal slot, wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface, wherein said first tissue-supporting surface is longitudinally aligned with said second tissue-supporting surface, wherein said distal portion does not comprise staple cavities, wherein a tissue gap is defined between said cartridge deck and said anvil when said end effector is configured in said closed configuration, wherein a first tissue gap distance is defined between said first tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, wherein a second tissue gap distance is defined between said second tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance.
Smith teaches a surgical stapling instrument (Smith: 1, 2, and elongate shaft as shown in annotated fig. 18), comprising: an elongate shaft (Smith: see annotated fig. 18); and an end effector (Smith: 1) extending distally from said elongate shaft, wherein said end effector is configurable in an open configuration (Smith: fig. 18 and para 0136) and a closed configuration (Smith: fig. 19 and para 0136), and wherein said end effector comprises: an anvil (Smith: 20); and a staple cartridge (Smith: 100), comprising: a proximal end (Smith: see annotated fig. 1); 	a distal end (Smith: see annotated fig. 1); a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3) extending from said proximal end toward said distal end; a first lateral edge (Smith: see annotated fig. 1); a second lateral edge (Smith: see annotated fig. 1); a cartridge deck (Smith: top surface of 100), comprising: a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending between said first lateral edge and said second lateral edge (Smith: see annotated fig. 1) along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100); a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165, see also annotated fig. 1); and a second tissue-supporting surface (Smith: see annotated fig. 1) extending between said first lateral edge and said second lateral edge (Smith: see annotated fig. 1) along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second-tissue supporting surface is distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface is longitudinally aligned with said second tissue-supporting surface (Smith: see annotated fig. 1), (Smith: see annotated fig. 1), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said cartridge deck and said anvil when said end effector is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.
It would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to modify end effector assembly of Shelton with the addition of a second tissue supporting surface as taught by Smith in order to provide a smooth transition for the tissue between the distal free/open end of the cartridge which can reduce the chance of damage to the tissue during clamping and unclamping.

Regarding claim 24, the combination of Shelton and Smith, as shown in claim 21, teaches wherein said first tissue-supporting surface is positioned above said second tissue-supporting surface (Shelton: see annotated and zoomed fig. 10). 
Regarding claim 25, he combination of Shelton and Smith, as shown in claim 21, teaches wherein said plurality of staple cavities comprises a distal-most staple cavity, and wherein said second tissue-supporting surface is positioned distal to said distal-most staple cavity (Shelton: see annotated and zoomed fig. 10).
Regarding claim 26, he combination of Shelton and Smith, as shown in claim 21, teaches wherein said longitudinal slot comprises an open proximal end (Shelton: see annotated and zoomed fig. 10) and a closed distal end (Shelton: see annotated and zoomed fig. 10), and wherein said open proximal end defines a lateral width which is wider than said closed distal end (Shelton: see annotated and zoomed fig. 10).
Regarding claim 27, he combination of Shelton and Smith, as shown in claim 21, teaches wherein said staple cartridge comprises a tray (Shelton: 224) attached thereto.
Regarding claim 28, he combination of Shelton and Smith, as shown in claim 27, teaches wherein said tray comprises: a proximal end (Shelton: see annotated and zoomed fig. 11); a distal end (Shelton: see annotated and zoomed fig. 11); a bottom (Shelton: see annotated and zoomed fig. 11); a longitudinal tray slot (Shelton: see annotated and zoomed fig. 11) defined in said bottom; a first lateral sidewall (Shelton: see annotated and zoomed fig. 11) extending upwardly up from said bottom; a second lateral sidewall (Shelton: see annotated and zoomed fig. 11) extending upwardly up from said bottom; a first arm (Shelton: see annotated and zoomed fig. 11) extending inwardly from said first lateral sidewall at said distal end; a second arm (Shelton: see annotated and zoomed fig. 11) extending inwardly from said second lateral sidewall at said distal end; a first window (Shelton: see annotated and zoomed fig. 11) defined in said first lateral sidewall; and a second window (Shelton: see annotated and zoomed fig. 11) defined in said second lateral sidewall.
Regarding claim 29, he combination of Shelton and Smith, as shown in claim 21, teaches wherein said proximal portion comprises a first lateral portion (Shelton: see annotated and zoomed fig. 11) on a first side of said longitudinal slot and a second lateral portion (Shelton: see annotated and zoomed fig. 11) on a second side of said longitudinal slot, wherein said plurality of staple cavities are arranged in three longitudinal rows of staple cavities in said first side (Shelton: see annotated and zoomed fig. 11) and three longitudinal rows of staple cavities in said second side (Shelton: see annotated and zoomed fig. 11).
Regarding claim 30, as shown in claim 29, the combination of Shelton and Smith teaches wherein said first lateral portion comprises the first lateral edge (Shelton: see annotated and zoomed fig. 10) and a first lateral recess (Shelton: see annotated and zoomed fig. 10) defined in said first lateral edge, and wherein said second lateral portion comprises a second lateral edge (Shelton: see annotated and zoomed fig. 10) and a second lateral recess (Shelton: see annotated and zoomed fig. 10) defined in said second lateral edge. 
Regarding claim 31, as shown in claim 21, the combination of Shelton and Smith teaches wherein said wall directly connects said first tissue-supporting surface to said second tissue-supporting surface (Shelton: see annotated and zoomed fig. 10).
Regarding claim 32, as shown in claim 21, the combination of Shelton and Smith teaches wherein said wall comprises a sloped wall (Smith: see annotated fig. 1, the sloped sidewall connecting the two tissue contacting surfaces).
Regarding claim 33, as shown in claim 21, the combination of Shelton and Smith teaches wherein said sloped nose comprises a proximal nose edge (Shelton: see annotated and zoomed fig. 10), wherein said distal portion comprises a distal edge, and wherein said proximal nose edge abuts said distal edge (Shelton: see annotated and zoomed fig. 10).

Regarding claim 34, as shown in claim 22, the combination of Shelton and Smith teaches wherein said first tissue- supporting surface is planar (Smith: see annotated fig. 1), and wherein said second tissue-supporting surface is planar (Smith: see annotated fig. 1).
Regarding claim 35, as shown in claim 23, the combination of Shelton and Smith does not teach wherein said first tissue-supporting surface is non-stepped, and wherein said second tissue-supporting surface is non-stepped. 
However, Smith teaches that both first tissue-supporting surface and second tissue supporting surface is non-stepped. 
It would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to modify end effector assembly of the combination of Shelton and Smith, as shown above, such that first tissue supporting surface is not stepped as taught by Smith in order to allow single plane stapling of tissue which, in turn, allows the end effector to be used in situations that require such an arrangement.

    PNG
    media_image1.png
    784
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    849
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    628
    623
    media_image3.png
    Greyscale


Claims 21-25 and 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20070027469 of Smith et al. (henceforth Smith).
Regarding claim 21, Smith teaches an end effector assembly (Smith: 1) for use with a surgical stapling instrument (Smith: 2), wherein said end effector assembly comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
	a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end;
	a first lateral edge (Smith: right edge as shown in fig. );
	as second lateral edge, 
a planar proximal portion (Smith: see annotated fig. 1) comprising a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100), wherein said planar proximal portion extends from said first lateral edge to said second lateral edge (Smith: see annotated fig. 1);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165) defined within said proximal portion;
a planar distal portion (Smith: see annotated fig. 1) comprising a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said planar distal portion extends from said first lateral edge to said second lateral edge (Smith: see annotated fig. 1)  wherein said second plane is substantially parallel to said first plane (Smith: see annotated fig. 1), wherein said distal portion is positioned distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19, para 0136), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said anvil and said staple cartridge when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said distal portion.
Smith, in the above embodiment, does not explicitly disclose wherein said distal portion does not comprise staple cavities. 
However, Smith  teaches in the embodiment of fig. 54, a staple cartridge wherein the staple cavities do not extend beyond the longitudinal slot for the knife (Smith: see annotated and zoomed fig. 54 below) and also contains a stepped portion at the distal end of the staple cartridge (Smith: see annotated and zoomed fig. 54 below). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the staple cartridge  of Smith such that the staple cavities do not extend beyond the longitudinal slot as taught by the alternative embodiment of Smith because doing so will provide the benefit of cutting completely between the staple lines which allows the stapled tissue area to separate completely which, in turn, allows the end effector to be used in situations that require such an arrangement. 

Regarding claim 22, Smith teaches an end effector assembly (Smith: 1) for use with a surgical stapling instrument (Smith: 2), wherein said end effector assembly comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end;
a first lateral end (Smith: see annotated fig. 1);
	a second lateral end (Smith: see annotated fig. 1), wherein said second lateral end is positioned on an opposing side of said  longitudinal slot as said first lateral end (Smith: see annotated fig. 1);
a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100), wherein said first tissue-supporting surface extends form said first lateral side to said second lateral side (Smith: see annotated 1);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165);
a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second tissue-supporting surface extends from said first lateral side to said second lateral side (Smith: see annotated fig. 1) wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19,  para 0136), wherein a tissue gap (Holsten: see annotated fig. 30, the gap between anvil 1340 and cartridge 1310 as shown in fig. 30) is defined between said staple cartridge and said anvil when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.
Smith, in the above embodiment, does not explicitly disclose wherein said second tissue-supporting surface does not comprise staple cavities defined therein.
However, Smith  teaches in the embodiment of fig. 54, a staple cartridge wherein the staple cavities do not extend beyond the longitudinal slot for the knife (Smith: see annotated and zoomed fig. 54 below) and also contains a second tissue supporting surface at the distal end of the staple cartridge, wherein said second tissue-supporting surface does not comprise staple cavities defined therein (Smith: see annotated and zoomed fig. 54 below). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the staple cartridge  of Smith such that the staple cavities do not extend beyond the longitudinal slot as taught by the alternative embodiment of Smith because doing so will provide the benefit of cutting completely between the staple lines which allows the stapled tissue area to separate completely which, in turn, allows the end effector to be used in situations that require such an arrangement. 

Regarding claim 23, Smith teaches a surgical stapling instrument (Smith: 1, 2, and elongate shaft as shown in annotated fig. 18), comprising:
an elongate shaft (Smith: see annotated fig. 18); and
an end effector (Smith: 1) extending distally from said elongate shaft, wherein said end effector is configurable in an open configuration (Smith: fig. 18 and para 0136) and a closed configuration (Smith: fig. 19 and para 0136), and wherein said end effector comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3) extending from said proximal end toward said distal end;
a first lateral edge (Smith: see annotated fig. 1);
a second lateral edge (Smith: see annotated fig. 1);
a cartridge deck (Smith: top surface of 100), comprising:
a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending between said first lateral edge and said second lateral edge (Smith: see annotated fig. 1) along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165, see also annotated fig. 1); and
a second tissue-supporting surface (Smith: see annotated fig. 1) extending between said first lateral edge and said second lateral edge (Smith: see annotated fig. 1) along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second-tissue supporting surface is distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface is longitudinally aligned with said second tissue-supporting surface (Smith: see annotated fig. 1), (Smith: see annotated fig. 1), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said cartridge deck and said anvil when said end effector is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.
Smith, in the above embodiment, does not explicitly disclose wherein said distal portion does not comprise staple cavities. 
However, Smith  teaches in the embodiment of fig. 54, a staple cartridge wherein the staple cavities do not extend beyond the longitudinal slot for the knife (Smith: see annotated and zoomed fig. 54 below) and also contains a stepped portion at the distal end of the staple cartridge (Smith: see annotated and zoomed fig. 54 below). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the staple cartridge  of Smith such that the staple cavities do not extend beyond the longitudinal slot as taught by the alternative embodiment of Smith because doing so will provide the benefit of cutting completely between the staple lines which allows the stapled tissue area to separate completely which, in turn, allows the end effector to be used in situations that require such an arrangement. 
Regarding claim 24, Smith, as shown in claim 21, teaches wherein said first tissue-supporting surface is positioned above said second tissue-supporting surface (Smith: see annotated fig. 1). 
Regarding claim 25, Smith, as shown in claim 21, teaches wherein said plurality of staple cavities comprises a distal-most staple cavity, and wherein said second tissue-supporting surface is positioned distal to said distal-most staple cavity (Smith: see annotated fig. 54).
Regarding claim 31, as shown in claim 21, Smith teaches wherein said wall directly connects said first tissue-supporting surface to said second tissue-supporting surface (Smith: see annotated fig. 1).
Regarding claim 32, as shown in claim 21, Smith teaches wherein said wall comprises a sloped wall (Smith: see annotated fig. 1, the sloped sidewall connecting the two tissue contacting surfaces).
Regarding claim 33, as shown in claim 21, Smith teaches wherein said sloped nose comprises a proximal nose edge (Smith: see annotated fig. 1), wherein said distal portion comprises a distal edge, and wherein said proximal nose edge abuts said distal edge (Smith: see annotated fig. 1).
Regarding claim 34, as shown in claim 22, Smith teaches wherein said first tissue- supporting surface is planar (Smith: see annotated fig. 1), and wherein said second tissue-supporting surface is planar (Smith: see annotated fig. 1).
Regarding claim 35, as shown in claim 23, the combination of Shelton and Smith teaches wherein said first tissue-supporting surface is non-stepped (Smith: see annotated fig. 1), and wherein said second tissue-supporting surface is non-stepped (Smith: see annotated fig. 1). 



    PNG
    media_image4.png
    343
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    739
    839
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on have been fully considered:
Applicant’s arguments regarding claims 21-23 and Smith, have been fully considered but are not persuasive. 
Regarding claims 21-23, Applicant contends that the stepped portion does not extend from the first lateral edge to the second lateral edge.  However, the modification to Smith is only to the non-presence of staple cavities and does not add the stepped portion of the alternate embodiment.
Applicant' s arguments with respect to claims 21-23 in view of Shelton have been considered but are moot because the arguments do not apply to the new combination of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731